348 S.W.3d 119 (2011)
Carlos ECHOLES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95690.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Scott Thompson, St. Louis, MO, for Appellant.
*120 Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.
ORDER
PER CURIAM.
Carlos Eeholes appeals from the motion court's Findings of Fact, Conclusions of Law, Order and Judgment (judgment) denying his Rule 24.035 Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for Evidentiary Hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).